DETAILED ACTION
Claim(s) 1-9, 11-19, 21 and 22 are presented for examination.
Claims 1, 8, 9, 11, 12 and 19 are amended.
Claims 10 and 20 are canceled.
Claims 21 and 22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 27th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/316,382 submitted on March 31st, 2016.

Response to Arguments
Applicant’s arguments, (see remarks pages 7-10 of 11) filed April 27th, 2022 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kanamarlapudi et al. (US 2014/0376400 A1).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 11-15, 17-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Ekberg et al. (US 2015/0296484 A1) hereinafter “Ekberg” in view of Kanamarlapudi et al. (US 2014/0376400 A1) hereinafter “Kanamarlapudi”.

Regarding Claims 1 and 11,
	Ekberg discloses an electronic device [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, a terminal device or apparatus “700” (i.e. a UE “600”)], comprising:
	an interface circuit that is configured to communicate with a set of radio nodes [see fig(s). 1, 6 & 7, pg. 6, ¶48 lines 1-6, radio interface components (TX/RX) “706” providing the apparatus “700” (i.e. UE “600”) with capabilities for communication with other radio access network devices (i.e. UE “602”)], wherein the electronic device is configured to [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device “700” (i.e. UE “600”) is implemented to]:
	access predefined channel allocations in a shared-license-access band of frequencies [see fig(s). 1 & 6: Step “604”, pg. 3, ¶28 lines 1-6; pg. 5, ¶41 lines 1-12, obtain a license (i.e. a first license) for specific radio resources], wherein the shared-license-access band of frequencies is shared by the set of radio nodes with another user that has higher priority than the set of radio nodes [see fig(s). 1 & 6: Step “604”, pg. 5, ¶41 lines 1-12, wherein the license (i.e. the first license) is assigned to a group of at least two terminal devices and is given a priority classification or identifier indicating a low, medium, or high priority];
	allocate [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, inform], to a radio node in the set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶41 lines 1-12; ¶42 lines 1-13, to a terminal device or UE “602” in the group of at least two terminal devices (i.e. UE “600” or “602”)], at least a first channel and a second channel in unallocated channels in the shared-license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, an assigned license while assuming the UE “602” to have received a second license for its own use with overlapping radio resources with the first license] based on the predefined channel allocations [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, after obtaining the license (i.e. the first license) for specific radio resources], wherein the first channel and the second channel are noncontiguous in the shared-license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-32, the UE “600” applies the radio resources in its own first license that do not overlap with the resources of the second valid license (i.e. the second license assumed to have a higher priority identifier than the license assigned to the UE “600”)];
	monitor [see fig(s). 1 & 6: Step “612”, pg. 5, ¶42 lines 1-32, detect], at one or more output nodes of the electronic device [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via a resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “600”)], transmissions by the higher-priority user in the shared-license-access band of frequencies [see fig(s). 1 & 6: Step “612”, pg. 5, ¶42 lines 1-32, information about the second license with the higher priority identifier than the priority identifier of the license assigned to the UE “600”]; and
	when the transmissions are detected in the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, as a result of detecting information about the second license with the higher priority identifier than the priority identifier of the license assigned to the UE “600”], instruct the radio node to discontinue use of the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, causing the terminal device or UE “600” having the license with the lower priority identifier to release the overlapping radio resources or required to back-off when a “stronger license” appears in the local context].
	 Ekberg does not explicitly teach “when the radio node communicates using a Long Term Evolution (LTE) communication protocol, the first channel and the second channel are control channels”, and, “when the radio node communicates using an IEEE 802.11 communication protocol, the first channel and the second channel are primary channels”; wherein allocation of at least the second channel allows “uninterrupted communication” by the radio node in the shared-license-access band of frequencies.
	However Kanamarlapudi discloses when the radio node communicates using a Long Term Evolution (LTE) communication protocol [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, when the total amount of data transferred is reasonably small, the UE “502” initially transfers data with the network “504” utilizing a first communication protocol], the first channel and the second channel are control channels [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, in a dedicated transport channel (DCH) or a forward access channel (FCH)], and, when the radio node communicates using an IEEE 802.11 communication protocol [see fig. 5: Step “508”, pg. 6, ¶56 lines 1-7; pg. 8, ¶70 lines 1-13, when the UE is transferring data utilizing the second communication protocol], the first channel and the second channel are primary channels [see fig. 5: Step “508”, ¶50 lines 11-21; pg. 6, ¶56 lines 1-7; pg. 8, ¶70 lines 1-13, the UE continues to analyze data characteristics to determine when it is appropriate to switch back to the first communication protocol (i.e. utilizing the dedicated transport channel (DCH) or the forward access channel (FCH))]; 
	wherein allocation of at least the second channel allows uninterrupted communication by the radio node in the shared-license-access band of frequencies [see fig. 5: Step “514”, pg. 6, ¶55 lines 1-12, the UE transfers data utilizing the second communication protocol in the second communication channel to communicate with enhanced data capability based on the characteristics of the data transferred or to be transferred].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “when the radio node communicates using a Long Term Evolution (LTE) communication protocol, the first channel and the second channel are control channels”, and, “when the radio node communicates using an IEEE 802.11 communication protocol, the first channel and the second channel are primary channels”; wherein allocation of at least the second channel allows “uninterrupted communication” by the radio node in the shared-license-access band of frequencies as taught by Kanamarlapudi in the system of Ekberg for dynamically reporting a capability of the apparatus to transfer data utilizing the second communication protocol in consideration of an energy efficiency of transferring an amount of data utilizing the first communication protocol or the second communication protocol [see Kanamarlapudi pg. 1, ¶9 lines 6-11] .
	
Regarding Claim 2,
	The combined system of Ekberg and Kanamarlapudi discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein the first channel and the second channel are as far apart as is possible in the unallocated channels [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-32, the UE “600” applies the radio resources in its own first license that do not overlap with the resources of the second valid license (i.e. the second license assumed to have a higher priority identifier than the license assigned to the UE “600”)].

Regarding Claim 3,
	Ekberg discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)], wherein the radio node communicates using a single carrier frequency [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel”.
	However Kanamarlapudi discloses at a given time [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, when the total amount of data transferred is reasonably small], the radio node transmits [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, the UE “502” initially transfers], to the one or more output nodes [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, with the network “504” utilizing a first communication protocol], frames using one of the first channel and the second channel [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, data in a dedicated transport channel (DCH) or a forward access channel (FCH)]; and 
	wherein the uninterrupted communication involves a handover from the first channel to the second channel [see pg. 4, ¶41 lines 16, the PDCP sublayer “314” provides handover support for UEs between Node-Bs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel” as taught by Kanamarlapudi in the system of Ekberg for the same motivation as set forth in claim 1.

Regarding Claim 4,
	The combined system of Ekberg and Kanamarlapudi discloses the electronic device of claim 3 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein different pairs of noncontiguous channels are allocated to each of the set of radio nodes [see fig. 2, pg. 3, ¶27 lines 9-14, an allocation of different bandwidth not overlapping with the bandwidth “200” according to the valid license].

Regarding Claim 5,
	The combined system of Ekberg and Kanamarlapudi discloses the electronic device of claim 3 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein the first channel and the second channel are allocated to the set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, inform an assigned license while assuming the UE “602” to have received a second license for its own use with overlapping radio resources with the first license].

Regarding Claim 6,
	The combined system of Ekberg and Kanamarlapudi discloses the electronic device of claim 5 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein when the transmissions are detected [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, as a result of detecting information about the second license with the higher priority identifier than the priority identifier of the license assigned to the UE “600”], the electronic device is configured to instruct the set of radio nodes to discontinue use of the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, causing the terminal device or UE “600” having the license with the lower priority identifier to release the overlapping radio resources or required to back-off when a “stronger license” appears in the local context].
 
Regarding Claim 7,
	Ekberg discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)], wherein the radio node communicates using multiple carrier frequencies [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “the radio node simultaneously transmits, to the one or more output nodes, frames using the first channel and the second channel”.
	However Kanamarlapudi discloses the radio node simultaneously transmits [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, the UE “502” initially transfers], to the one or more output nodes [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, with the network “504” utilizing a first communication protocol], frames using the first channel and the second channel [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, data in a dedicated transport channel (DCH) or a forward access channel (FCH)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the radio node simultaneously transmits, to the one or more output nodes, frames using the first channel and the second channel” as taught by Kanamarlapudi in the system of Ekberg for the same motivation as set forth in claim 1.

Regarding Claim 8,
	The combined system of Ekberg and Kanamarlapudi discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein the set of radio nodes communicate [see fig(s). 1 & 6: Step “606”, pg. 5, ¶41 lines 1-12; ¶42 lines 1-13, the group of at least two terminal devices (i.e. UE “600” or “602”) transmit information], to the one or more output nodes [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via the resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “600”)] using:
	the (LTE) communication protocol [see pg. 1, ¶17 lines 6-10, Long Term Evolution (LTE) or the LTE-Advanced (LTE-A)].

Regarding Claim 12,
	Ekberg discloses a radio node [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, a terminal device or apparatus “700” (i.e. a UE “602”)], comprising:
	an interface circuit that is configured to communicate with an electronic device [see fig(s). 1, 6 & 7, pg. 6, ¶48 lines 1-6, radio interface components (TX/RX) “706” providing the apparatus “700” (i.e. UE “602”) with radio communication capabilities for communicating with other radio access network devices (i.e. UE “600”)], wherein the radio node is configured to [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device “700” (i.e. UE “602”) is implemented to]:
	receive [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, acquire], at an input node of the radio node [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via a resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “602”)], allocation from the electronic device of at least a first channel and a second channel in a shared-license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, an assigned license from the UE “600” while assuming to have received a second license for its own use with overlapping radio resources with a first license], wherein the radio node is included in a set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶41 lines 1-12; ¶42 lines 1-13, the terminal device or UE “602” is in a group of at least two terminal devices (i.e. UE “600” or “602”)], wherein the first channel and the second channel are noncontiguous in the shared­ license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-32, the radio resources in the first license do not overlap with the resources of the second valid license (i.e. the second license assumed to have a higher priority identifier than the license assigned to UE “600”)], wherein the shared-license-access band of frequencies is shared by the set of radio nodes with another user that has higher priority than the set of radio nodes [see fig(s). 1 & 6: Step “604”, pg. 5, ¶41 lines 1-12, wherein the license (i.e. the first license) is assigned to a group of at least two terminal devices and is given a priority classification or identifier indicating low, medium, or high priority];
	receive [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 7-18, participate], from the electronic device [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via the resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “602”)], an instruction to discontinue use of the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, in the release of overlapping radio resources with the license of the lower priority identifier assigned to the terminal device (i.e. the UE “602”) by the UE “600”] when transmissions by the higher-priority user in the first channel in the shared-license-access band of frequencies are present [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, as a result of the UE “600” detecting information about the second license with the higher priority identifier than the priority identifier of the license that is assigned].
	Ekberg does not explicitly teach “when the radio node communicates using a Long Term Evolution (LTE) communication protocol, the first channel and the second channel are control channels”, and, “when the radio node communicates using an IEEE 802.11 communication protocol, the first channel and the second channel are primary channels”; and “maintain uninterrupted communication” in the shared-license-access band of frequencies by using the second channel.
	However Kanamarlapudi discloses when the radio node communicates using a Long Term Evolution (LTE) communication protocol [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, when the total amount of data transferred is reasonably small, the UE “502” initially transfers data with the network “504” utilizing a first communication protocol], the first channel and the second channel are control channels [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, in a dedicated transport channel (DCH) or a forward access channel (FCH)], and, when the radio node communicates using an IEEE 802.11 communication protocol [see fig. 5: Step “508”, pg. 6, ¶56 lines 1-7; pg. 8, ¶70 lines 1-13, when the UE is transferring data utilizing the second communication protocol], the first channel and the second channel are primary channels [see fig. 5: Step “508”, ¶50 lines 11-21; pg. 6, ¶56 lines 1-7; pg. 8, ¶70 lines 1-13, the UE continues to analyze data characteristics to determine when it is appropriate to switch back to the first communication protocol (i.e. utilizing the dedicated transport channel (DCH) or the forward access channel (FCH))]; and
	maintain uninterrupted communication in the shared-license-access band of frequencies by using the second channel [see fig. 5: Step “514”, pg. 6, ¶55 lines 1-12, the UE transfers data utilizing the second communication protocol in the second communication channel to communicate with enhanced data capability based on the characteristics of the data transferred or to be transferred].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “when the radio node communicates using a Long Term Evolution (LTE) communication protocol, the first channel and the second channel are control channels”, and, “when the radio node communicates using an IEEE 802.11 communication protocol, the first channel and the second channel are primary channels”; and “maintain uninterrupted communication” in the shared-license-access band of frequencies by using the second channel as taught by Kanamarlapudi in the system of Ekberg for dynamically reporting a capability of the apparatus to transfer data utilizing the second communication protocol in consideration of an energy efficiency of transferring an amount of data utilizing the first communication protocol or the second communication protocol [see Kanamarlapudi pg. 1, ¶9 lines 6-11].

Regarding Claim 13,
	Ekberg discloses the radio node of claim 12 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)], wherein the radio node communicates using a single carrier frequency [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel”.
	However Kanamarlapudi discloses at a given time [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, when the total amount of data transferred is reasonably small], the radio node transmits [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, the UE “502” initially transfers], to the one or more output nodes [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, with the network “504” utilizing a first communication protocol], frames using one of the first channel and the second channel [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, data in a dedicated transport channel (DCH) or a forward access channel (FCH)]; and 
	wherein the uninterrupted communication involves a handover from the first channel to the second channel [see pg. 4, ¶41 lines 16, the PDCP sublayer “314” provides handover support for UEs between Node-Bs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel” as taught by Kanamarlapudi in the system of Ekberg for the same motivation as set forth in claim 12.

Regarding Claim 14,
	The combined system of Ekberg and Kanamarlapudi discloses the radio node of claim 13 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg further discloses wherein different pairs of noncontiguous channels are allocated to each of the set of radio nodes [see fig. 2, pg. 3, ¶27 lines 9-14, an allocation of different bandwidth not overlapping with the bandwidth “200” according to the valid license].

Regarding Claim 15,
	The combined system of Ekberg and Kanamarlapudi discloses the radio node of claim 13 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg further discloses wherein the first channel and the second channel are allocated to the set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, inform, a terminal device or UE “602” in the group of at least two terminal devices (i.e. UE “600” or “602”) of an assigned license while assuming the UE “602” to have received a second license for its own use with overlapping radio resources with the first license].

Regarding Claim 17,
	The combined system of Ekberg and Kanamarlapudi discloses the radio node of claim 16 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg further discloses wherein the subset of the set of radio nodes and the remainder of the set of radio nodes are: predefined by the controller [see pg. 2, ¶23 lines 1-6, the licenser, a trusted entity “104”, is a bandwidth broker, or any other network node that is responsible for allocating radio resources to any of the terminal devices “108” and “110A” to “110C”]. 
	
Regarding Claim 18,
	Ekberg discloses the radio node of claim 12 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)], wherein the radio node communicates using multiple carrier frequencies [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “the radio node simultaneously transmits, to one or more output nodes of the radio node, frames using the first channel and the second channel”.
	However Kanamarlapudi discloses the radio node simultaneously transmits [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, the UE “502” initially transfers], to one or more output nodes of the radio node [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, with the network “504” utilizing a first communication protocol], frames using the first channel and the second channel [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, data in a dedicated transport channel (DCH) or a forward access channel (FCH)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the radio node simultaneously transmits, to one or more output nodes of the radio node, frames using the first channel and the second channel” as taught by Kanamarlapudi in the system of Ekberg for the same motivation as set forth in claim 12.

Regarding Claim 19,
	Ekberg discloses the radio node of claim 13 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg does not explicitly teach wherein the radio node is configured to “increase a transmit power” during the handover.	
	However Kanamarlapudi discloses the radio node is configured to increase a transmit power during the handover [see pg. 2, ¶24 lines 5-8, the UE dynamically reports its access capability information to the network so as to transfer data with a desirable power efficiency in consideration of reconfiguration overhead when switching between communication protocols].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the radio node is configured to “increase a transmit power” during the handover as taught by Kanamarlapudi in the system of Ekberg for the same motivation as set forth in claim 12.
	
Regarding Claim 21,
	Ekberg discloses the method of claim 11, wherein the radio node communicates using multiple carrier frequencies [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “the radio node simultaneously transmits frames using the first channel and the second channel”.
	However Kanamarlapudi discloses the radio node simultaneously transmits frames using the first channel and the second channel [see fig. 5: Step “506”, pg. 5, ¶50 lines 11-21; pg. 8, ¶70 lines 1-13, the UE “502” initially transfers data in a dedicated transport channel (DCH) or a forward access channel (FCH)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the radio node simultaneously transmits frames using the first channel and the second channel” as taught by Kanamarlapudi in the system of Ekberg for the same motivation as set forth in claim 11.


Allowable Subject Matter
Claims 9, 16 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: Su et al. (US 2015/0092708 A1); see fig. 10A, pg. 15, ¶57 lines 1-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469